Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner called Applicant’s representative Keith Lim on December 20, 2021 and suggested some changes to clarify the claims. On December 23, 2021, Applicant emailed to examiner and indicated agreement with the proposed amendments and attached a Word document with the proposed amendments. See Examiner's Amendment below.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via email from Applicant’s representative Keith Lim (Reg. No. 68912) on December 23, 2021.

The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 


dynamically converting a multi-party computation program segment into a first garbled circuit by using a multi-party computation operator of a first main body, and executing garbled gates of the first garbled circuit in sequence through an execution engine of the first main body, to encrypt data of the first main body;
transmitting to a second main body the encrypted data of the first main body and identifiers for garbled gates of the first garbled circuit; and
performing a second encryption on the encrypted data of the first main body by the second main body in sequence according to the received identifiers for the garbled gates of the first garbled circuit, and returning to the first main body a result of the second encryption on the encrypted data of the first main body,
wherein the method further comprises:
dynamically converting a second multi-party computation program segment into a second garbled circuit by using a multi-party computation operator of the second main body, and executing garbled gates of the second garbled circuit in sequence through an execution engine of the second main body, to encrypt data of the second main body;
transmitting the encrypted data of the second main body and identifiers for garbled gates of the second garbled circuit to the first main body from the second main body; and
performing a second encryption on the encrypted data of the second main body by the first main body in sequence according to the received identifiers for garbled gates of the second garbled circuit, and returning to the second main body a result of the second encryption on the encrypted data of the second main body.

3. (Currently Amended) The secure multi-party computation method according to claim 1, wherein the performing a second encryption on the encrypted data of the first main body by the second main body in sequence according to the received identifiers for the garbled gates of the first garbled circuit, and returning to the first main body a result of the second encryption on the encrypted data of the first main body comprises:
determining, by the second main body, garbled gates corresponding to the second garbled circuit by associating the received identifiers for garbled gates of the first garbled circuit with the second garbled circuit; and
calculating the result of the second encryption to return to the first main body according to the determined garbled gates, and returning a calculation result to the first main body.

4. (Currently Amended) The secure multi-party computation method according to claim -1, wherein the performing a second encryption on the encrypted data of the second main body by the first main body in sequence according to the received identifiers for garbled gates of the second garbled circuit, and returning to the second main body a result of the second encryption on the encrypted data of the second main body comprises:
determining, by the first main body, garbled gates corresponding to the first garbled circuit by associating the received identifiers for garbled gates of the second garbled circuit with the first garbled circuit; and
calculating the result of the second encryption to return to the second main body according to the determined garbled gates, and returning a calculation result to the second main body.

6. (Currently Amended) A secure multi-party computation device, comprising:
one or more processors; and
a memory communicatively connected with the one or more processors,
wherein the memory stores one or more programs, that, when executed by the one or 
dynamically convert a multi-party computation program segment into a first garbled circuit by using a multi-party computation operator of a first main body, and execute garbled gates of the first garbled circuit in sequence through an execution engine of the first main body, to encrypt data of the first main body;
transmit to a second main body the encrypted data of the first main body and identifiers for garbled gates of the first garbled circuit; and
perform a second encryption on the encrypted data of the first main body in sequence according to the received identifiers for the garbled gates of the first garbled circuit after the identifiers for the garbled gates of the first garbled circuit and the encrypted data of the first main body are received by the second main body, and return to the first main body a result of the second encryption on the encrypted data of the first main body,
wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to:
dynamically convert a second multi-party computation program segment into a second garbled circuit by using a multi-party computation operator of the second main body, and execute garbled gates of the second garbled circuit in sequence through an execution engine of the second main body, to encrypt data of the second main body;
transmit the encrypted data of the second main body and identifiers for garbled gates of the second garbled circuit to the first main body from the second main body; and
perform a second encryption on the encrypted data of the second main body according to the received identifiers for garbled gates of the second garbled circuit after the identifiers for garbled gates of the second garbled circuit and the encrypted data of the second main body are received by the first main body, and return a result of the second encryption on the encrypted data of the second main body.

8. (Currently Amended) The secure multi-party computation device according to claim 6, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to:
determine garbled gates corresponding to the second garbled circuit by associating the received identifiers for garbled gates of the first garbled circuit with the second garbled circuit; and
calculate the result of the second encryption to return to the first main body according to the determined garbled gates, and return a calculation result to the first main body.

9. (Currently Amended) The secure multi-party computation device according to claim 6, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to:
determine garbled gates corresponding to the first garbled circuit by associating the received identifiers for garbled gates of the second garbled circuit with the first garbled circuit; and
calculate the result of the second encryption to return to 


Response to Amendment
This communication is in response to the amendment filed on 10/11/2021. The Examiner acknowledges amended claims 1, 3-6, and 8-11. Claims 2 and 7 have been canceled. No claims have been added. Claims 1, 3-6, and 8-11 are pending and claims 1, 3-6, and 8-11 are allowed.  Claims 1 and 6 is/are independent. 

The objections to the claims have been withdrawn in view of Applicant’s amendments.
The objection to the specification has been withdrawn in view of Applicant’s amendments.
Claim 6 is no longer interpreted to invoke 35 U.S.C. 112(f).

Claims 1, 3-4, 6, 8-9 have been amended with this Examiner’s amendment.
Applicant's arguments/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered and are persuasive. The rejection to the claims 1, 3-6, and 8-11 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1, 3-6, and 8-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Raykova U.S. Publication 20110211692 (hereinafter "Raykova"), Kamara U.S. Publication 20120233460 (hereinafter "Kamara"), Zhang U.S. Publication 20200202038 (hereinafter "Zhang"), Kolesnikov U.S. Publication 20120079602 (hereinafter "Kolesnikov"), and Chabanne U.S. Publication 20180019997 (hereinafter "Chabanne"))) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to independent claims 1 and 6, the closest prior art does not disclose at least the following limitations in the recited context:

CLAIM 1

dynamically converting a second multi-party computation program segment into a second garbled circuit by using a multi-party computation operator of the second main body, and executing garbled gates of the second garbled circuit in sequence through an execution engine of the second main body, to encrypt data of the second main body; 
transmitting the encrypted data of the second main body and identifiers for garbled gates of the second garbled circuit to the first main body from the second main body: and 
performing a second encryption on the encrypted data of the second main body by the first main body in sequence according to the received identifiers for garbled gates of the second garbled circuit, and returning to the second main body a result of the second encryption on the encrypted data of the second main body.

CLAIM 6
dynamically convert a second multi-party computation program segment into a second garbled circuit by using a multi-party computation operator of the second main body, and execute garbled gates of the second garbled circuit in sequence through an execution engine of the second main body, to encrypt data of the second main body; 
transmit the encrypted data of the second main body and identifiers for garbled gates of the second garbled circuit to the first main body from the second main body; and 
perform a second encryption on the encrypted data of the second main body according to the received identifiers for garbled gates of the second garbled circuit after the identifiers for garbled gates of the second garbled circuit and the encrypted data of the second main body are received by the first main body, and return a result of the second encryption on the encrypted data of the second main body.

Rather, Raykova discloses a participant A garbles all of the gates in a Boolean circuit, then garbles its own input and sends the garbled input to server. A server module evaluates the garbled circuit based on the concealed inputs received. This generates an output which is also expressed in a concealed form. The output is sent to the participant [Raykova para. figure 5, the arrow from participant module A 504 to the server module 502, indicating the garbled circuit and garbled input sent, figure 6B, elements 616 and 618, para. 46-47, 49, 50, 63, 70, 72]. 
However, Raykova does not disclose at least the features of claims 1 and 6 quoted above.  
To this, Kamara adds a computational resources component compares first and second garbled circuits, and continues evaluation based on favorable comparison of the first and second garbled circuits to provide first and second outputs [Kamara, para. 36]. Zhang adds a distributed application client may input all or a portion of the message and/or an identifier of the recipient into a garbled circuit generated by a server [Zhang, para. 0208]. Kolesnikov adds a client can interact with the server to obtain garbled inputs, and then evaluate the garbled circuit on the garbled inputs to obtain a garbled output [Kolesnikov, para. 9]. Chabanne adds the server generates the garbled circuits and the client evaluates the garbled circuits [Chabanne, para. 0169].
However, the combination of Raykova, Kamara, Zhang, Kolesnikov, and Chabanne does not teach at least the features of claims 1 and 6 quoted above.  
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.	
For the reasons described above, the prior art of record does not disclose, with respect to independent claim(s) 1 and 6, features corresponding to those of independent claim(s) 1 and 6 in their respective contexts. Therefore, the independent claim(s) 1 and 6 is/are allowed.
Dependent claims 3-4 and 8-9 is/are allowable in view of their respective dependence from independent claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494